Case: 4:19-cr-00634-SNLJ-DDN Doc. #: 2 Filed: 08/08/19 Page: 1 of 6 PageID #: 10


                                                                                         \f~IL~IJJ
                                                                                      AUG -8.2019
                               UNITED STATES DISTRJCT COURT
                                                                                     U.S. DISTRIC1   courn
                                                                                   EASTERN DISTRICT D~ Mfl
                               EASTERN DISTRJCT OF MISSOURl                              ST. LOUlf
                                     EASTERN DIVISION

 UNITED STATES OF AMERJCA,                       )
                                                 )
                  Plaintiff,                     )
                                                 )
 v.                                              )
                                                 )
                                                 )
                                                       4:19CR634 SNLJ/DDN
 OJAYSMITH,                                      )
                                                 )
                  Defendant.                     )

                                         INDICTMENT

The Grand Jury charges:

                                            COUNTl
                                           (Bank Fraud)

A.     Financial Institutions

       1.   At all tiru'es relevant to the indictment, U.S. Bank was a federally insured financial

institutions with assets insured by the Federal Deposit Insurance Corporation.



B.    The Scheme to Defraud

       2.   Between on or about April 1, 2018 and continuing to on or about September 30,

2018, within the Eastern District of Missouri and elsewhere, the defendant,

                                         OJAYSMITH,

devised a scheme and artifice to obtain moneys, funds, and assets owned by and under the

custody and control of federally insured financial institutions by means of false and fraudulent

pretenses and representations.
                                                 1
Case: 4:19-cr-00634-SNLJ-DDN Doc. #: 2 Filed: 08/08/19 Page: 2 of 6 PageID #: 11




       3.   The scheme and artifice to defraud was in substance as follows:

            a.   It was part of the scheme and artifice to defraud that an individual unknown to

            the Grand Jury obtained the account number issued by U.S. Bank to S.L. and T. L.

            S.L. and T.L. were residents of St. Louis County, Missouri, and were over the age of

            70, at the time their checking account number was obtained without their

            authorization.

            b.   It was further part of the scheme and artifice to defraud that defendant informed

            various individuals that he could make payments to their creditors in the total

            amount due if they provided him with their account information and paid him a

            fraction of the total amount due.

            c.   It was further part of the scheme and artifice to defraud that the defendant used

            the account number issued to S.L. and T.L. to electronically transfer funds from their

            U.S. Bank account to the various creditors.

            d.   It was further part of the scheme and artifice to defraud that, after the funds

            were transferred to their creditors, the individuals paid the defendant a fraction of the

            amount he transferred from S.L. and T.L.'s financial account.




                                                 2
Case: 4:19-cr-00634-SNLJ-DDN Doc. #: 2 Filed: 08/08/19 Page: 3 of 6 PageID #: 12




        4.   On or about August 22, 2018, in the Eastern District of Missouri, the defendant,

                                           OJAYSMITH,

 executed and attempted to execute the scheme and artifice as set forth above, in that OJAY

 SMITH electronically transferred $2,150.00 from the financial account of S.L. and T.L. to the

 financial account of Paddock Village Apartment Complex on behalf ofL.T. through the website,

 rentpayment.com.

        In violation of Title 18, United States Code, Sections 1344 and 2.



                                              COUNT2
                                             (Bank Fraud)

 The allegations contained in paragraphs 2 and 3 of this Indictment are re-alleged and

 incorporated by reference as if fully set out herein.

 C.     The Financial Transactions

        5.   On or about September 14, 2018, in the Eastern District of Missouri, the defendant,

                                           OJAYSMITH,

 executed and attempted to execute the scheme and artifice as set'forth above, in that OJAY

 SMITH electronically transferred $1,150.00 from the financial account of S.L. and T.L. to the

 financial account of B.L. as a housing rental payment on behalf of C.S.

        In violation of Title 18, United States Code, Sections 1344 and 2.




                                                   3
Case: 4:19-cr-00634-SNLJ-DDN Doc. #: 2 Filed: 08/08/19 Page: 4 of 6 PageID #: 13




                                              COUNT3
                                             (Wire Fraud)

 The allegations contained in paragraphs 2 and 3 of this Indictment are re-alleged and

 incorporated by reference as if fully set out herein.

 C.    The Wire Transmission

         5. On or about August 15, 2018, in the Eastern District of Missouri, the defendant,

                                              OJAYSMITH,

 for the purpose of executing the above-described scheme to defraud, along with p,ersons known

 and unknown to the Grand Jury, did knowingly cause to be transmitted, by means of wire

 communication in and affecting interstate commerce, certain writings, signs, signals, pictures,

 and sounds, to include the electronic transmission of funds from U.S. Bank to Charter

 Communications as payment on an account opened in the name of Q.W.

        In violation of Title 18, United States Code, Sections 1343 and 2.



                                              COUNT4
                                             (Wire Fraud)

 The allegations contained in paragraphs 2 and 3 of this Indictment are re-alleged and

 incorporated by reference as if fully set out herein.




                                                   4
Case: 4:19-cr-00634-SNLJ-DDN Doc. #: 2 Filed: 08/08/19 Page: 5 of 6 PageID #: 14




 C.    The Wire Transmission

         5. On or about September 10, 2018, in the Eastern District ofMissouri, the defendant,

                                                 OJAYSMITH,

 for the purpose of executing the above-described scheme to defraud, along with persons known

 and unknown to the Grand Jury, did knowingly cause to be transmitted, by means of wire

 communication in and affecting interstate commerce, certain writings, signs, signals, pictures,

 and sounds, to include the electronic transmission of funds from U.S. Bank to Ameren as

 payment of an electric utility bill of L. T.

         In violation of Title 18, United States Code, Sections 1343 and 2.



                                              COUNTS
                                         (Access Device Fraud)

         Between on or about April 13, 2018 and continuing to on or about September 17, 2018,

 within the Eastern District of Missouri, the defendant,

                                                OJAYSMITH,

 in a matter affecting interstate commerce, did knowingly and with intent to defraud use, and

 attempt to use, unauthorized access devices, that is: the account number of S.L. and T.L., to pay

 the expenses of various individuals with an aggregate value exceeding $1,000.00.

       In violation of Title 18, United States Code, Sections 1029(a)(2), (b)(l), and 2.




                                                    5
Case: 4:19-cr-00634-SNLJ-DDN Doc. #: 2 Filed: 08/08/19 Page: 6 of 6 PageID #: 15




                                               COUNT6
                                        (Aggravated Identity Theft)

      Between on or about April 13, 2018 and on or about September 12, 2018, in the Eastern

 District of Missouri, the defendant,

                                            OJAYSMITH,

 did knowingly transfer, possess, and use, without lawful authority, a means of identification of

 another person, to wit, the account number of S.L. and T.L., during and in relation to the

 commission of the felony offenses of: bank fraud, Title 18, United States Code, Section 1344;

 wire fraud, Title 18, United States Code, Section 1343; and, access device fraud, Title 18, United

 States Code, Section 1029(a)(2).

        In violation of Title 18, United States Code, Sections 1028A and 2.



                                                        A TRUE BILL.



                                                        FOREPERSON



 JEFFREY B. JENSEN
 United States Attorney



TRACY LYNN BERRY - 014753 TN
Assistant United States Attorney




                                                    6
